TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 14, 2016



                                    NO. 03-16-00193-CV


                               Melissa Eickenhorst, Appellant

                                               v.

                            Canyon Creek Townhomes, Appellee




     APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 15, 2016. Having

reviewed the record, the Court holds that appellant has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.